DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 03/29/2022. New claims 21-23 have been added. Claims 11-23 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 03/29/2022 has been entered. Applicant’s amendments to the drawings, specification, and claims have overcome the objections to the drawings and the rejections of the claims under 35 U.S.C. 112(b) set forth in the non-final Office action mailed 12/29/2021. Accordingly, these objections and rejections have been withdrawn. Additionally, in light of the amendments to the claims and the submitted remarks, the claims are no longer interpreted as invoking 35 U.S.C. 112(f).
Response to Arguments
Applicant’s arguments filed 03/29/2022 have been fully considered.
Regarding claim rejections under 35 U.S.C. § 101:
On pages 10-19 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. 101. Specifically, on page 11, applicant has argued that the claims are not directed to an abstract idea, because the assertion that they include a human mentally allocating the flight airspace is a broad statement that fails to consider the limitations of the claims as a whole. Further, on pages 11-17, applicant has argued that the alleged judicial exception is integrated into a practical application, because the claims “include ‘additional elements’ that impose a meaningful limit on any alleged judicial exception (e.g., an abstract idea(s)) so as to integrate the exception into a practical application,” and because the claims recite “an improvement to allocating airspace to an aircraft based on the flight type of the aircraft,” specifically by improving “the use of the limited airspace, and thus, striking a balance between a reduction in the likelihood of collisions between aircrafts and the effective use of airspace.” Lastly, on pages 17-19, applicant has argued that “even if the claims are found to recite an abstract idea, the claims recite an ‘inventive concept’ that is ‘significantly more’ than the abstract idea,” because “the claims do not preempt all ways of performing the abstract idea,” and because “the particular arrangement and the interaction between components recited in the claims, taken as a whole, is a technical improvement over the prior art and is not a conventional arrangement,” and because “The components and interaction recited in the claims as presented do not represent merely a generic computer or mere instructions to implement the abstract idea on a computer, but instead represent a specific configuration of components that function to improve the technological process of allocating airspace and controlling the operation of an aircraft based on the flight type of the aircraft, and achieves the result of a simple and accurate method of providing allocated air space to an aircraft which is use to improve the efficiency of operating an aircraft to reduce the likelihood of collisions between aircrafts and the effective use of airspace.”
The examiner respectfully disagrees, because it can be demonstrated that the claims are directed to an abstract idea which is not integrated into a practical application, and that the claims do not include an inventive concept that is significantly more than the abstract idea itself. Regarding Step 2A Prong 1, the claimed step of allocating flight airspace based on the flight airspace allocation rule can be mentally performed by a human being with the help of pen and paper. This is true when considering the claim limitation individually and when considering the claim as a whole, as nothing in the claim language precludes the idea from practically being performed in the human mind.
Further, regarding Step 2A Prong 2, the additional elements of the claims fail to integrate the abstract idea into a practical application. The claimed processor is a generic computer in light of ¶ 50 of the instant specification (“Processor 11 may be constituted by a central processing unit (CPU) including an interface with peripheral apparatuses, a control apparatus, a computation apparatus, registers, and the like”), and the claimed storage medium configured for storing the flight airspace allocation rule is insignificant extra-solution activity because it is simply a data storage containing data necessary to perform the abstract idea. Further, the claimed steps of obtaining the parameters of flight airspace requested for the aircraft and transmitting the allocated flight airspace are considered insignificant extra-solution activity because they amount to no more than data gathering and data output necessary for performing the abstract idea. Therefore, the additional elements fail to amount to an inventive concept.
Lastly, regarding Step 2B, nothing recited in the claims amounts to significantly more than the abstract idea. The claims do not recite more than what is well-known, routine, and conventional in the art; see at least Li ¶¶ 117-118, which disclose that when considering whether an airspace can be shared, “the capacity of a waypoint may be defined as the volume of the geographical area,” while for “a single lane path, the capacity is a function of the length of the path divided by the average separation distance for safe operation,” demonstrating that it is known to consider a flight type of aircraft when allocating airspaces. The argued technical improvement of “striking a balance between a reduction in the likelihood of collisions between aircrafts and the effective use of airspace” is already known in the art, as Li ¶ 106 discloses a system designed for “allowing more UASs to share the airspace and avoiding collisions at intersections.” Since the claims do not amount to significantly more than the abstract idea, the rejections of the claims under 35 U.S.C. 101 has been maintained.
Regarding claim rejections under 35 U.S.C. §§ 102 and 103:
On pages 20-21 of the remarks, applicant has argued that claim 11 is not anticipated by Li because Li discloses to use a “Mission Type” when allocating airspaces, where “Popular mission types may include package delivery, image/video surveillance, and agricultural work” (Li ¶ 170). Applicant has argued that “the ‘Mission Type’ is indicative to the task or the specific purpose to be performed by unmanned aerial vehicle,” and therefore does not correspond to the claimed “flight type,” since the instant application “describes the ‘flight type’ as a type of flying or how an aircraft is flown… the ‘flight types,’ include a travel type and a touring type. In other words, an aircraft having a travel type travels towards a destination, which may include both curved and liner paths… Further, an aircraft having a touring type travels in a range of airspace (e.g. traveling back and forth in a first direction B201, while shifting the back-and-forth slightly in a second direction B202.”
The examiner respectfully disagrees, because Li does teach to allocate the airspaces based in part on a flight type; see at least Li ¶ 131, which discloses that “Based on the airspace model S=(U, V), where U={ui} is a set of waypoints and V={vi,j} is a set of paths, a hierarchical structure of an airspace may be managed by one or more UAS service suppliers (USSs) in the UTM system.” Further, Li ¶¶ 117-118 disclose that when considering whether an airspace can be shared, “the capacity of a waypoint may be defined as the volume of the geographical area,” while for “a single lane path, the capacity is a function of the length of the path divided by the average separation distance for safe operation.” This demonstrates that the allocation rules can be different for aircraft that stay within a waypoint for a period of time and for aircraft that travel over a path; in other words, the airspaces are allocated based in part on the specified flight type for each aircraft. 
Claim Objections
Claim 21 is objected to because of the following informalities:
It seems that the third paragraph of claim 21 should be changed from “allocate, provisionally to an aircraft of the touring type, an airspace on a flight path all airspace in a touring range” to “allocate, provisionally to an aircraft of the touring type, all airspace in a touring range.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22:
Claim 22 recites that “the processor is configured to: allocate provisionally airspace to an aircraft of a high priority flight type, and another flight airspace different from the provisionally allocated airspace to an aircraft of a low priority flight type, when the airspaces provisionally allocated for different aircrafts overlap and the allocation rules do not permit the provisionally allocated airspaces to be shared between the different aircrafts.” This leads to indefiniteness because claim 22 is dependent on claim 21, and claim 21 specifies that “the allocation rules associated with flight types of the different aircrafts permit the provisionally allocated airspaces to be shared between the different aircrafts.” It seems that these underlined limitations are mutually exclusive. For examination purposes, claim 22 has been interpreted as if the underlined portion were not included in the claim. Clarification is required.
	Regarding claim 23:
Since claim 22 is rejected as being indefinite under 35 U.S.C. 112(b), claim 23 is also rejected under 35 U.S.C. 112(b), because of its dependency upon a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 11:
Step 1: Claim 11 is directed towards an apparatus for allocating flight airspace to an aircraft.
Step 2A, prong 1: Claim 11 recites the abstract concept of allocating flight airspace to an aircraft. This abstract idea is described at least in claim 11 by the mental process step of allocating flight airspace based on a flight airspace allocation rule associated with a flight type of the aircraft. This step falls into the mental processes grouping of abstract ideas as it includes a human mentally allocating the flight airspace with the help of pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claim 11, other than reciting “a processor,” nothing in the step of allocating the flight airspace to the aircraft precludes the idea from practically being performed in the human mind. For example, if not for the “processor” language, the claim encompasses a human manually allocating the flight airspace based on the allocation rule with the help of pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 11 recites a processor which is a generic computer component (see instant specification ¶ 50) that is simply employed as a tool to perform the allocating portion of the abstract idea (See MPEP 2106.05(f)). Claim 11 also recites that a storage medium is configured to store a flight airspace allocation rule associated with each of a plurality of flight types; this recited storage is insignificant extra-solution activity as it is simply a data storage containing data necessary to perform the abstract idea. Similarly, the recitation that the processor is configured to obtain the parameters of flight airspace is considered insignificant extra-solution activity, as it simply amounts to necessary data gathering for performing the abstract idea. Further, the recitation that the processor is configured to transmit the allocated flight airspace to another processor is considered insignificant extra-solution activity, as it simply amounts to necessary data output for performing the abstract idea. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output. See MPEP 2106.05(g).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 11 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claim 11 is not patent-eligible.
Regarding claims 12-23:
Dependent claims 12-23 only recite additional mental process steps (i.e., provisionally allocating an airspace to an aircraft based on the type, provisionally allocating a respective airspace to each of a plurality of aircraft when airspaces provisionally allocated for different aircraft overlap, and provisionally allocating airspace to aircraft of high and low priorities) and limitations further defining the mental process. These limitations are considered mental process steps and additional steps which fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 12-23 are not patent-eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14, 18-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0250993 A1), hereinafter Li.
Regarding claim 11:
		Li discloses the following limitations:
“An information processing apparatus comprising: a storage medium configured to: store a flight airspace allocation rule associated with each of a plurality of flight types, each of the plurality of the flight types having different parameters used to determine flight airspace.” (See at least Li ¶¶ 36, 40, 122, and 171-172, which disclose a processor with a memory storage device that can be used to carry out mission planning for an unmanned aerial system. The system uses a “sharability level” associated with “a priority requirement on sharing airspace with other operations. For example, the sharability may have 4 levels. Level 0 is that an exclusive path is required, level 1 is that a sharable path with same class of UASs, level 2 is that a sharable path with same class of UASs and possibly in opposite direction traffic and level 3 is a sharable path with no restriction. The sharability may be implied by Mission Type.”)
“the plurality of flight types including a travel type using a destination as the parameter and a touring type using a range in space as the parameter.” (See at least Li ¶¶ 113, 139, and 170, which disclose different mission types for different flight applications. Based on the mission, a vehicle can have a specified path such as “a 3D path being a cylinder between two waypoints with a radius.” Further, “A waypoint may be considered as an airspace container of a geographical area used for a UAS application to perform a task.” A mission with the 3D cylindrical path and a mission with the waypoint airspace container would read on the “travel type using a destination as the parameter” and the “touring type using a range in space as the parameter” recited in the claim limitation, respectively.)
“a processor configured to: obtain the parameters of flight airspace requested for an aircraft.” (See at least Li ¶¶ 171-176 and 382, which disclose that during mission planning, the “sharability level and delay variance value may be required in the request,” as well as the starting and ending waypoints and times. The system obtains these parameters when determining whether or not to grant the mission planning request. Further, the process “may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor.”)
“allocate flight airspace based on the flight airspace allocation rule associated with the flight type of the aircraft indicated by the parameters obtained for the aircraft.” (See at least Li ¶¶ 117-118, 308, and 348, which disclose that the system can grant a mission planning request to a UAS based on the received parameters and the airspace conditions. For example, when allocating part of a shared airspace to an aircraft, “the capacity of a waypoint may be defined as the volume of the geographical area,” while for “a single lane path, the capacity is a function of the length of the path divided by the average separation distance for safe operation.”)
“and transmit the allocated flight airspace to another processor, which uses the allocated flight airspace to control the flight of the aircraft.” (See at least Li ¶¶ 178-179: “If at least one mission route is found, the mission planning request may be granted. A Mission_Planning_Response may be formed based on the mission route… A UAS x or a UAS operator y may receive a Mission_Planning_Response from a USS z.”)
	Regarding claim 12:
Li discloses the “information processing apparatus according to claim 11,” and Li further discloses “wherein a rule that permits flight airspace to be shared with another aircraft having the same flight type is associated with the travel type and the touring type as the allocation rule.” (See at least Li ¶¶ 117-118, 122, and 171, which disclose “sharability levels” that indicate the level of priority required for a vehicle path. For example, sharability “level 1 may be that a sharable element by the same class of UASs.” Further, airspace allocation is based on the capacity of the different mission elements, as “the capacity of a waypoint may be defined as the volume of the geographical area,” and for “a single lane path, the capacity is a function of the length of the path divided by the average separation distance for safe operation.”)
	Regarding claim 13:
Li discloses the “information processing apparatus according to claim 12,” and Li further discloses “wherein a rule that permits the flight airspace to be shared only between aircrafts for which the flight airspaces overlap and which fly in the same direction is associated with the first type as the allocation rule.” (See at least Li ¶¶ 122, 171, and 285-286, which disclose coordinating flights through two different overlapping airspaces. The system uses sharability levels where “Level 0 may be an exclusive element, level 1 may be that a sharable element by the same class of UASs, level 2 may be a sharable element by the same class of UASs and possibly in opposite direction traffic.” Because the levels progressively get less restrictive, and level 2 allows for sharing of the airspace between vehicles that may travel in opposite directions, it is implied that level 1 only allows sharability for vehicles of the same class of UASs that travel in the same direction.)
	Regarding claim 14:
Li discloses the “information processing apparatus according to claim 12,” and Li further discloses “wherein a rule that permits overlapping flight airspace to be shared among a number of aircraft based on the size of the overlapping flight airspace is associated with the travel type and the touring type as the allocation rule.” (See at least Li ¶¶ 116-117 and 285-286, which disclose that when the system receives a mission planning request for an overlapping section of airspaces, the system can “find an available 3D slot in each overlapped segments that may meet the time constraints.” Further, “For a waypoint with a given volume, a limited number of UASs may be accommodated to perform their tasks. In general, the capacity of a waypoint may be defined as the volume of the geographical area.”)
Regarding claim 18:
Li discloses the “information processing apparatus according to claim 11,” and Li further discloses the following limitations:
“wherein the plurality of flight types further includes a hovering type that uses a position in space as the parameter.” (See at least Li ¶¶ 113-118 and 138, which disclose that vehicles can be assigned waypoints, where a “waypoint may be considered as an airspace container of a geographical area used for a UAS application to perform a task,” and where the waypoint can have a specified point as its center. This use of a waypoint would read on the hovering flight type.)
“and wherein a rule that does not permit sharing of the space with the flight airspace of another aircraft is associated with the hovering type as the allocation rule.” (See at least Li ¶¶ 117 and 122, which disclose that “A sharability level may indicate the airspace element may be shared or not by multiple UASs at a given time. For example, sharability may have 4 levels. Level 0 may be an exclusive element.” Further, “For a waypoint with a given volume, a limited number of UASs may be accommodated to perform their tasks. In general, the capacity of a waypoint may be defined as the volume of the geographical area.”)
	Regarding claim 19:
Li discloses the “information processing apparatus according to claim 11,” and Li further discloses “wherein the processor is further configured to allocate common airspace, which can be allocated regardless of the flight type, to the aircraft regardless of the allocation rule.” (See at least Li ¶¶ 122 and 171, which disclose sharability levels, where sharability “level 3 is a sharable path with no restriction.”)
Regarding claim 21:
Li discloses the “information processing apparatus according to claim 11,” and Li further discloses the following limitations:
“wherein the processor is further configured to: allocate, provisionally to an aircraft of the travel type, an airspace on a flight path from a departure point to a destination.” (See at least Li ¶¶ 176-178, which disclose that “A UAS x receiving a Mission_Planning_Response message from USS y, may receive one or more of; a mission route with a sequence of waypoints and paths, including a starting waypoint ps with a starting time ts′ and ending waypoint pe with an ending time te′… A UAS x may send a Mission_Planning_Confirm message to USS y upon receiving the mission route… If at least one mission route is found, the mission planning request may be granted.”)
“allocate, provisionally to an aircraft of the touring type, an airspace on a flight path all airspace in a touring range.” (See at least Li ¶¶ 156-158: “A UAS may make a mission planning request with 4D and/or 5D waypoint and/or path requirements. A successful mission planning must include a mission route that satisfies the 4D/5D waypoint/path requirements. A UAS x may send a Mission_Planning_Request message to a USS y's UTM service that may include a list of waypoints P in an airspace framework G. P may contain at least a starting waypoint and an ending waypoint. P may contain 4D or 5D waypoints. A list of paths V in an airspace framework G may be an empty set.” After the USS determines that the request can be granted, “The UAS x may send a Mission_Planning_Confirm message to USS y upon receiving the mission route.”)
“allocate, provisionally to an aircraft of the hovering type, an airspace including a location of a hovering airspace.” (See at least Li ¶¶ 151-153 and 156-158: “The Request may contain one or more of: mission waypoints, a 3D waypoint, a 4D waypoint, Waypoint visit type, a 5D waypoint type, multiple USSs, mission paths,” where a 3D waypoint can have a specified point as its center. Further, A UAS x may send a Mission_Planning_Request message to a USS y's UTM service that may include a list of waypoints P in an airspace framework G. P may contain at least a starting waypoint and an ending waypoint. P may contain 4D or 5D waypoints. A list of paths V in an airspace framework G may be an empty set.” After the USS determines that the request can be granted, “The UAS x may send a Mission_Planning_Confirm message to USS y upon receiving the mission route.”)
“and allocate provisionally a respective airspace to each of a plurality of aircrafts when airspaces provisionally allocated for different aircrafts overlap.” (See at least Li ¶¶ 133-134, 253, and FIG. 12 reproduced below, which disclose that “The receiving access node may determine the serviceability of the requested UAS based on specified mission priority. It may estimate its ability to conform to latency requirements for the given UAS based on one or more of the following factors: already committed reservation requests equal to or higher than the UAS's mission priority covering the mission's start-end time.” FIG. 12 shows an example of an allocated airspace with waypoints that could be shared between two or more aircraft, as “One embodiment is to also include the capacity of the waypoints on the segment, however, the value may be the waypoint capacity divided by its degree (of vertex), because the waypoint capacity may be shared by multiple segments across it.”)

    PNG
    media_image1.png
    739
    553
    media_image1.png
    Greyscale

“and wherein the allocation rules associated with flight types of the different aircrafts permit the provisionally allocated airspaces to be shared between the different aircrafts.” (See at least Li ¶¶ 122, 133-134, and FIG. 12 reproduced above, which disclose the use of sharability levels, where “level 3 may be a sharable element with no restriction.” Further, as shown in FIG. 12, an airspace can be shared between different aircraft with different flight types; referring to FIG. 12, “One embodiment is to also include the capacity of the waypoints on the segment, however, the value may be the waypoint capacity divided by its degree (of vertex), because the waypoint capacity may be shared by multiple segments across it.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 12 and 19 above, and further in view of Redmann et al. (US 2018/0293898 A1), hereinafter Redmann.
Regarding claim 15:
Li discloses the “information processing apparatus according to claim 12,” but does not specifically disclose “wherein a rule that permits the flight airspace to be shared only by aircraft having a function for recognizing another aircraft and avoiding a collision is associated with the travel type and the touring type as the allocation rule.” However, Redmann does teach this limitation. (See at least Redmann ¶ 33, which discloses that “non-exclusive access to an air block could require certain levels of the UAV navigational performance such as tightly controlled flightpaths… non-exclusive access to an air block could require advanced navigational capabilities such as automatic collision avoidance, vehicle following, formation flying, or other operating capability for safe flight while transiting a non-exclusive air block.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight traffic management system disclosed by Li by requiring that an aircraft has a collision avoidance system before assigning it to a shared airspace as taught by Redmann, because “Over time, as UAV technology improves and UAV performance increases, designated levels of performance will become more common and air blocks with such designations enable better utilization of airspace as a resource. Performance constraints, along with subset and direction constraints, provide a mechanism for making simple and incremental changes to airspace management that allow for greater, more effective utilization in the future as the UAV capabilities improve.” (See at least Redmann ¶ 67.)
Regarding claim 16:
Li discloses the “information processing apparatus according to claim 12,” but does not specifically disclose “wherein a rule that permits flight airspace to be shared if a percentage of aircraft based on a size of the flight airspace has a function for recognizing another aircraft and avoiding a collision is associated with the touring type as the allocation rule.” However, Redmann does teach this limitation. (See at least Redmann ¶ 100, which discloses that “In embodiments where the UAVs 101 have the responsibility for mutual collision avoidance, the UAV manager 120 can make a determination that the group of the UAVs intended to operate under a requested air block license possess adequate mutual avoidance capabilities, e.g., that of the N the UAVs listed in the request, at least N-1 of them possess autonomous avoidance capabilities sufficiently adequate to ensure that collisions do not occur.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight traffic management system disclosed by Li by requiring that a certain percentage of the aircraft in an airspace have collision avoidance capabilities as taught by Redmann, because these “Performance constraints, along with subset and direction constraints, provide a mechanism for making simple and incremental changes to airspace management that allow for greater, more effective utilization in the future as the UAV capabilities improve.” (See at least Redmann ¶ 67.)
Regarding claim 20:
Li discloses the “information processing apparatus according to claim 19,” but does not specifically disclose “wherein the processor is further configured to allocate the common airspace only to an aircraft having a function for recognizing another aircraft and avoiding a collision.” However, Redmann does teach this limitation. (See at least Redmann ¶ 33, which discloses that “non-exclusive access to an air block could require certain levels of the UAV navigational performance such as tightly controlled flightpaths… non-exclusive access to an air block could require advanced navigational capabilities such as automatic collision avoidance, vehicle following, formation flying, or other operating capability for safe flight while transiting a non-exclusive air block.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight traffic management system disclosed by Li by requiring that a certain percentage of the aircraft in an airspace have collision avoidance capabilities as taught by Redmann, because these “Performance constraints, along with subset and direction constraints, provide a mechanism for making simple and incremental changes to airspace management that allow for greater, more effective utilization in the future as the UAV capabilities improve.” (See at least Redmann ¶ 67.)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 12 above, and further in view of Cleaver et al. (US 2019/0325756 A1), hereinafter Cleaver.
	Regarding claim 17:
Li discloses the “information processing apparatus according to claim 12,” but does not specifically disclose “wherein a rule that sets a flight airspace allocation priority level higher for an aircraft having a function for recognizing another aircraft and avoiding a collision than for an aircraft not having the function is associated with the travel type and the touring type as the allocation rule.” However, Cleaver does teach this limitation. (See at least Cleaver ¶¶ 5 and 79-81, which disclose that for a flight management system that selects a flight path only if a “probability of encounter is less than a first threshold value,” the system considers a vehicle’s collision avoidance capabilities, so that “if a UAS has a sophisticated collision avoidance system, then the first threshold level of the probability of encounter can be increased when determining a flight path for such a UAS.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight traffic management system disclosed by Li by increasing “an acceptable level of encounter probability” for a vehicle having a sophisticated collision avoidance system as taught by Cleaver, because “if the UAS has a complex collision avoidance system, then more risk can be taken when selecting a flight path, because if a possibility of a collision is determined during the flight itself, then the UAS can take avoiding action.” (See at least Cleaver ¶ 80.)
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 21 above, and further in view of Bruno et al. (US 9,734,723 B1), hereinafter Bruno.
Regarding claim 22:
Li discloses the “information processing apparatus according to claim 21,” and Li further discloses “wherein the processor is configured to: allocate provisionally airspace to an aircraft of a… flight type, and another flight airspace different from the provisionally allocated airspace to an aircraft of a [different] flight type, when the airspaces provisionally allocated for different aircrafts overlap and the allocation rules do not permit the provisionally allocated airspaces to be shared between the different aircrafts.” (See at least Li ¶¶ 171, 253, 262, and FIG. 12: “A Sharability Level may include a priority requirement on sharing airspace with other operations. For example, the sharability may have 4 levels. Level 0 is that an exclusive path is required.” Further, “The receiving access node may determine the serviceability of the requested UAS based on specified mission priority. It may estimate its ability to conform to latency requirements for the given UAS based on one or more of the following factors: already committed reservation requests equal to or higher than the UAS's mission priority covering the mission's start-end time...” Additionally, “If the receiving access node is able to guarantee all the requested criteria in Network Resource Request for a different time but not for the requested time, the receiving access node may respond with Network Resource Response indicating such capability along with the proposed time. The proposed time may be earlier than, later than or partially overlapping the originally requested time.” FIG. 12 illustrates how aircraft with different flight types can be allocated different areas within an airspace zone.)
While Li discloses to allocate different airspaces to different aircraft in certain situations, Li does not explicitly disclose to consider “a high priority flight type” and “a low priority flight type” during this allocation. However, Bruno does teach this limitation. (See at least Bruno col. 18 ll. 40-59 and col. 23 ll. 18-41: “The UAV privacy volumes registry 738 contains exclusion volumes for property owners and, according to an example implementation, includes… type of flight constraints; flight rule constraints… and airspace access list.” Further, “the RA determines whether the flight rules are restricted. One example is a restriction at flying low altitude over developed areas… the RA determines from the privacy volumes whether the type of flight plan or the payload flown is restricted. Privacy rules may allow certain types of flight plans but not others. For example, overflight of a residential area may be allowed, but not hovering over a particular residence.” In this example, the “overflight” flight plan reads on the “high priority flight type,” and the “hovering” flight plan reads on the “low priority flight type.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight traffic management system disclosed by Li by implementing flight constraints based on the desired flight type as taught by Bruno, because with the growing number of UAVs, “A comprehensive regulatory framework for controlling and managing the use of UAVs is essential to addressing legitimate safety, security, privacy, and nuisance concerns.” (See at least Bruno col. 1 ll. 7-15.)
Regarding claim 23:
Li in combination with Bruno discloses the “information processing apparatus according to Claim 22,” and Bruno further discloses “wherein the travel type has a first flight priority, the hovering type has a second flight priority greater than the first flight priority of travel type, and the touring type has a third flight priority greater than both the first flight priority of the travel type and the second flight priority of the hovering type.” (See at least Bruno col. 18 ll. 40-59 and col. 23 ll. 3-41: “In operation 1402, the RA determines whether there are any more privacy volumes in the trajectory… If the O/O or UAV is denied, in operation 1406 the RA may reject or modify the flight plan request, e.g., by setting restriction bounds in the trajectory.” Additionally, “The UAV privacy volumes registry 738 contains exclusion volumes for property owners and, according to an example implementation, includes… type of flight constraints; flight rule constraints… and airspace access list.” Further, “the RA determines whether the flight rules are restricted. One example is a restriction at flying low altitude over developed areas… the RA determines from the privacy volumes whether the type of flight plan or the payload flown is restricted. Privacy rules may allow certain types of flight plans but not others. For example, overflight of a residential area may be allowed, but not hovering over a particular residence.” In this example, the “overflight” flight plan reads on the “touring type,” and the overflight being allowed when the hovering flight type is not allowed teaches the touring type having a third flight priority greater than the second flight priority. Further, the example of modifying a trajectory to avoid restricted bounds teaches the travel type having a low flight priority as claimed.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight traffic management system disclosed by Li by implementing flight constraints based on the desired flight type as taught by Bruno, because with the growing number of UAVs, “A comprehensive regulatory framework for controlling and managing the use of UAVs is essential to addressing legitimate safety, security, privacy, and nuisance concerns.” (See at least Bruno col. 1 ll. 7-15.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662